Citation Nr: 9918190	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-32 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to April 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A personal hearing was held before the undersigned Member of 
the Board, by means of video teleconferencing, in May 1999.


REMAND

The veteran contends, in essence, that his service-connected 
schizophrenia is more severe than 30 percent disabling, and 
that an increased rating is warranted therefor.  He has 
pointed out that the Social Security Administration has held 
that he is totally disabled as a consequence of his mental 
problems.

The decision rendered by the Social Security Administration 
references, in support of its holding, several opinions 
furnished by physicians.  The statements in which those 
opinions were set forth have not been associated with the 
veteran's claims folder.  The Board is of the opinion that 
these statements could be of significant probative value, and 
should be obtained by VA and reviewed with regard to the 
veteran's claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
either accorded him treatment for, or 
have 

provided an assessment of, his 
schizophrenia.  These addresses should 
include, but not necessarily be limited 
to, those of Dr. Davis, Dr. D. Kent 
Welsh, and Dr. Blaine C. Crum.

2.  Upon receipt of all such names and 
addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers indicated furnish legible 
copies of all medical records, to include 
reports of examinations, evaluations, and 
expert opinions, compiled with regard to 
the veteran's schizophrenia.

3.  Following receipt of all such 
evidence, the veteran should be accorded 
a VA mental status examination, in order 
to ascertain the current severity of his 
schizophrenia.  All tests indicated 
should be conducted at this time.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  The veteran's claims 
folder is to be furnished to the examiner 
prior to this examination, for his or her 
review and referral.

The veteran should be accorded this 
examination notwithstanding any failure 
by him to respond to the RO's request for 
the names and addresses of health care 
providers.

4.  The RO should advise the veteran that 
he may submit additional evidence in 
support of his claim while it is in 
Remand status.  The RO is also to advise 
him that failure to comply with the 
development requested herein 

may result in adverse action with regard 
to his claim, to include the denial 
thereof.

5.  Following completion of the above, 
the RO should review the claim under the 
rating criteria that were in effect prior 
to November 7, 1996, and under the rating 
criteria that have been in effect since 
that date.  See Karnas v. Brown, 6 Vet. 
App. 101 (1993).  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as warranted.

The Board thanks the RO in advance for its assistance in 
completing the above development and trusts that it will 
attend to it in a timely manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inferences as to the ultimate disposition of 
this claim should be made.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










